            Case 2:17-cv-02900-ES-JAD Document 41 Filed 06/06/19 Page 1 of 1 PageID: 427




                                                                                                Gregory J. Skiff, Founder
                                                                                                     gjs@skifflaw.com


                                                                                     June 6, 2019

                             Via CM/ECF and Facsimile (973.645.4549)

                             Honorable Joseph A. Dickson
                             United States District Court
                             District of New Jersey
                             Martin Luther King Building & U.S. Courthouse
                             50 Walnut Street, Court Room MLK 2D
                             Newark, New Jersey 07101

                                            Re:     Marimar Textiles, Inc. v. Jude Connally, et al.
                                                    United States District Court, District of New Jersey
                                                    Civil Action Number 2:17-cv-02900-JLL-JAD

                             Dear Judge Dickson:

                             This Firm represents plaintiff Marimar Textiles, Inc. (“Plaintiff”) with respect to the
                             above action. I write in furtherance of the Court’s instructions at the last settlement
                             conference directing the parties to submit a revised Scheduling Order for Your
                             Honor’s consideration.

                             Counsels for the parties reached an impasse because defendants’ have sought to
                             hinder Plaintiff’s ability to extend fact discovery in the likely event the upcoming
                             party depositions yield additional information requiring additional party and/or non-
                             party discovery. Accordingly, Plaintiff submits the attached proposed order for Your
                             Honor’s consideration, which we believe is both reasonable and just under the
              NJ Office:
                             circumstances. The parties have cooperated admirably up to this point, but Plaintiff
         By Appointment
                             cannot be asked to hamstring its efforts to procure a full, complete and accurate
    Skiff Law Firm LLC       record simply because defendants have decided an arbitrary deadline is more
        28 Marlin Drive      advantageous to its defense of this action.
    Whippany, NJ 07981
          (T) 201.787.8701   Thank you for your time and attention to this matter.
     www.skifflaw.com

                                                                                     Respectfully,
              NY Office:
              Of Counsel                                                             SKIFF LAW FIRM LLC

  Cermele & Wood LLP
2 Westchester Park Drive
                Suite 110
                                                                                     Gregory J. Skiff
  White Plains, NY 10604
          www.cw.legal
                             Enc.
